Tilson, Judge:
The appeal listed above has been submitted for decision upon a stipulation to the effect that the appraised values of the articles and fabrics made of rayon, less any additions made by the importer by reason of the so-called Japanese consumption tax, represent the prices at which such or similar merchandise was freely offered for sale to all purchasers in Japan, at or about the date of exportation" thereof, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, and that there was no higher foreign value.
On the agreed facts, I find and hold the proper dutiable export value of the articles and fabrics made of rayon covered by this appeal to be the values found by the appraiser, less any amounts added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.